      Case 4:19-cv-00148-A Document 53 Filed 06/01/20            Page 1 of 8 PageID 403


                             IN




DAWN HERNDON,                                     §
                                                  §
                      Plaintiff,                  §
                                                  §
vs.                                               §    NO. 4:19-CV-148-A
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                      Defendant.                  §


                                  MEMORANDUM OPINION AND ORDER

               Came on for consideration the motion of United States of

America for summary judgment. Instead of responding to the

motion, plaintiff, Dawn Herndon,                      filed yet another motion for

extension of time to respond. For the reasons that follow,                        the

court finds that plaintiff's motion should be denied and that

the motion for summary judgment should be granted.

                                                 I.

                                            Background

           On January 10, 2019, plaintiff filed her complaint in this

                      1
case. Doc.                3. On September 10, 2019,       the court issued its order

setting schedule and providing special pretrial instructions.

Doc.       34. The order set a deadline of March 27,                  2020, for

completion of discovery.                 Id. at 2, , 4. The case was set for

nonjury trial the week of April 27, 2020. Id.                     ,    6.


1
    The   11
               Doc.        reference is to the number of the item on the docket in this
case.
    Case 4:19-cv-00148-A Document 53 Filed 06/01/20   Page 2 of 8 PageID 404



       On December 30, 2019, United States filed her motion for

summary judgment, brief, and appendix in support. Docs. 35, 36,

37, 38. On January 21, 2020, plaintiff filed a motion for stay

or, in the alternative, motion for extension of time to respond,

stating that she was "in the process of obtaining discovery,

including medical records,      inmate transfer records, witness

affidavits, expert witness [sic] and depositions." Doc. 40 at 1.

The court granted the alternative motion, giving plaintiff until

March 25, 2020, in which to file her summary judgment response.

Doc. 41. On March 25, 2020, plaintiff filed a second motion for

extension of time to respond to the summary judgment motion.

Doc. 45. In it, plaintiff explained among other things her need

for medical records that she had not been able to obtain. By

order signed March 27, 2020, the court granted the motion,

giving plaintiff an extension of time until May 29, 2020, in

which to file her response. Doc. 46. The court also ordered

United States to provide to plaintiff by April 3, 2020, copies

of all documents responsive to the requests reflected in the

attachments to plaintiff's motion and to file a document

reflecting that the documents had been delivered to plaintiff

and giving a description of each document or group of documents.'

Id. On April 3, 2020, the United States filed her response to


2
  As United States has subsequently noted, plaintiff never served proper
discovery requests. United States has attempted on numerous occasions to work
with plaintiff to provide materials she says she needs. See Docs. 43, 47, 51.

                                      2
  Case 4:19-cv-00148-A Document 53 Filed 06/01/20   Page 3 of 8 PageID 405



the March 27 order, giving a description of all of the documents

provided to plaintiff. Doc. 47. Plaintiff did not file any

response to that document or otherwise complain that she had not

been provided all her medical records as requested until the day

her summary judgment response was due, May 29, 2020, when she

filed a third motion for extension of time to respond to the

motion for summary judgment. Doc. 50.

     As United States notes in her response to the third motion

for extension of time, plaintiff has had ample time in which to

prepare her summary judgment response. Doc. 51. The record does

not reflect that plaintiff has exercised diligence in seeking

allegedly missing documents. Rather, she waits until a deadline

before seeking any relief. She admits that she received the disk

containing documents provided by United States on April 3, 2020.

Doc. 50 at 1. She believed she had not been provided a complete

copy of her medical records, yet she did not seek any relief

from the court until May 29, 2020. Doc. 50 at 2. The court has

no reason to believe that a further extension of time would

accomplish anything except delay.

                                   II.

               Ground of the Summary Judgment Motion

     united States contends that plaintiff must provide expert

testimony to establish her claim. She has not come forward with

any evidence to establish a genuine issue of material fact.

                                    3
  Case 4:19-cv-00148-A Document 53 Filed 06/01/20   Page 4 of 8 PageID 406



                                   III.

                Applicable Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.               Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247   (1986).   The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.    Celotex Corp. v. Catrett, 477 u.s. 317, 323, 325         (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."          Id. at 323.


Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case.    Id. at 324; see also Fed. R. Civ. P. 56 (c)        ("A

party asserting that a fact           . is genuinely disputed must

support the assertion by .         citing to particular parts of

materials in the record .         • JJ) •   If the evidence identified

could not lead a rational trier of fact to find in favor of the

nonmoving party as to each essential element of the nonmoving

                                     4
   Case 4:19-cv-00148-A Document 53 Filed 06/01/20              Page 5 of 8 PageID 407



party's case,         there is no genuine dispute for trial and summary

judgment is appropriate.                Matsushita Elec.       Indus. Co. v. Zenith

Radio Corp.,         475 U.S.   574,     587, 597    (1986).     In Mississippi

Prot. & Advocacy Sys.,               Inc. v. Cotten,   the Fifth Circuit

explained:


           Where the record, including affidavits,
           interrogatories, admissions, and depositions could
           not, as a whole, lead a rational trier of fact to find
           for the nonmoving party, there is no issue for trial.
929 F.2d 1054, 1058            (5~    Cir. 1991).


           The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

       3
law.         Celotex Corp., 477 U.S. at 323.            If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita,         475 U.S. at 597; see also Mississippi Prot. &

Advocacy sys.,          929 F.2d at 1058.


                                             IV.


                                          Analysis


           The Federal Tort Claims Act, 28 U.S.C.              §§   1346(b), 2671-80,

("FTCA") gives federal courts jurisdiction over claims against


           3
                        Shipman 1 411 F.2d 365, 374-75 (sth cir. 1969) {en
            In Boeing Co. v.
bane), the Fifth Circuit explained the standard to be applied in determining
whether the court should enter judgment on motions for directed verdict or
for judgment notwithstanding the verdict.


                                              5
  Case 4:19-cv-00148-A Document 53 Filed 06/01/20   Page 6 of 8 PageID 408



the United States for money damages for injuries caused by the

negligent or wrongful act or omission of a government employee

under circumstances where the United States, if a private

person, would be liable to the claimant in accordance with the

law of the place where the act or omission occurred. Sheridan v.

United States, 487 u.s. 392, 398        (1988) (quoting 28 U.S.C.

§1346(b)). Because plaintiff's alleged injuries occurred at FMC

Carswell, Texas law applies. Ayers v. United States, 750 F.2d

449, 452 n.1    (5~   Cir. 1985).


        Texas law imposes on treating physicians a duty to exercise

that degree of care which a general practitioner of ordinary

prudence and skill, practicing in the community or similar

community, would have exercised in the same or similar

circumstances. Edwards v. United States, 519 F.2d 1137, 1139 (5th

Cir. 1975). The plaintiff bears the burden of proving (1) the

physician's duty to act according to an applicable standard of

care,    (2) a breach of that standard of care,      (3)   injury, and (4)

causation. Hannah v. United States, 523 F.3d 597, 601           (5th Cir.

2008). Standard of care is the threshold issue and must be

established by expert testimony unless the mode or form of

treatment is a matter of common knowledge or is within the

experience of a lay person. Id., 523 F.3d at 601-02; Quijano v.

United States, 325 F.3d 564, 567 (5th Cir. 2003). Expert

testimony is also required to establish that the breach

                                    6
      Case 4:19-cv-00148-A Document 53 Filed 06/01/20   Page 7 of 8 PageID 409



proximately caused the harm suffered by the plaintiff. Guile v.

United States, 422 F.3d 221, 225            (5th Cir. 2005); Garza v. Levin,

    769 S.W.2d 644,   646   (Tex. App.--Corpus Christi 1989, writ

denied) .


         This is not the type of case where breach and causation can

be determined without expert testimony. See Haddock v.

Arnspiger, 793 S.W.2d 948, 951 (Tex. 1990) (giving as examples

operating on the wrong part of the body or leaving sponges

within a body) . Plaintiff had a pre-incarceration history of

colon cancer and a colostomy. Her claims arise out of medical

care for her colostomy. She first alleges that she was denied

medical supplies when she was transported to FMC Carswell, but

the record belies that contention. Doc. 37 at 159, 160. The

medical records reflect that she was seen and treated on

numerous occasions. These visits are summarized at pages 3-9 of

United States' brief and will not be repeated here. Doc. 36.

Whether a particular treatment or lack thereof caused her to

suffer is not a matter of common knowledge of laymen.•


        Where, as here, expert testimony is required and no expert

has been designated, summary judgment is appropriate. Bradfield




4
  Even though the court is not persuaded that such is the case, to the extent
that any of plaintiff 1 s claims could have been established without expert
testimony, plaintiff has not come forward with any summary judgment evidence
to raise a genuine fact issue although she has had ample time in which to do
so.

                                        7
  Case 4:19-cv-00148-A Document 53 Filed 06/01/20   Page 8 of 8 PageID 410



v. United States ex rel. Dep't of Veteran's Affairs, 4 71 F. App'x

364, 365-66   (5th Civ. 2012); Prindle v. United States, No. 4:10-

CV-54-A, 2011 WL 1869795, at *1-2       (N.D. Tex. May 13, 2011);

Woods v. United States, No. 3:08-CV-1670-D, 2010 WL 809601 (N.D.

Tex. Mar. 8, 2010). Plaintiff cannot establish the standard of

care or that United States breached that standard of care.


                                   v.

                                  Order


     The court ORDERS that plaintiff's motion for extension of

time be, and is hereby, denied.


     The court further ORDERS that United States' motion for

summary judgment be, and is hereby, granted; that plaintiff take

nothing on her claims against United States; and that such

claims be, and are hereby, dismissed with prejudice.


     SIGNED June 1, 2020.




                                 U ited States District v'dge




                                    8
